Citation Nr: 1014258	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a Travel Board hearing before 
the undersigned Veterans Law Judge in Little Rock, Arkansas 
in September 2006.  A transcript of that hearing is of 
record.

In a January 2008 Board decision, the Board reopened the 
claim for service connection for tinnitus, but remanded the 
claim to the Appeals Management Center (AMC) for further 
development.  That development having been completed, the 
case is returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The competent and credible evidence does not show 
tinnitus in service or for many years thereafter. 

2.  The preponderance of the probative evidence does not 
reflect that the current tinnitus is the result of service or 
service connected disability. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, and in a February 2008 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
February 2008 letter additionally informed the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  See 
Dingess, supra.  The Veteran's claim was thereafter 
readjudicated in November 2009.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include Veteran's service treatment records, VA 
treatment records and examination reports, private medical 
records, lay statements from the Veteran's spouse and 
friends, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, to include testifying at a Board hearing before the 
undersigned Veterans Law Judge.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Service connection on a secondary basis may not be 
granted without competent evidence of a current disability 
and competent evidence of a nexus between the current 
disability and a service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The Board 
notes that effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends on appeal that his tinnitus began in 
1984 during active service as a result of acoustic trauma as 
a cannoneer in an artillery unit.  Alternatively, he argues 
that his tinnitus began as a result of a head injury he 
suffered playing basketball during service.  He has also 
asserts that he is entitled to service connection for 
tinnitus as secondary to his service-connected migraine 
headaches.  After careful consideration of the entire record, 
the Board finds that service connection for tinnitus is not 
warranted.

The Veteran's DD Form 214 indicates that during his active 
duty service, the Veteran's Military Occupational Specialty 
(MOS) was Cannon Crewman.  The Veteran's enlistment 
examination in August 1981 is void of any complaint for 
tinnitus on entry into service.  The service treatment 
records show that in January 1982, the Veteran was seen for 
suture removal and complaints of a headache due to trauma to 
his head with a laceration above his left eye.  The Veteran 
did not complain of tinnitus at that time.  The Veteran was 
seen for ear discomfort in August 1982, at which time he was 
diagnosed with "swimmer's ear."  The Veteran did not 
complain of tinnitus during that examination.  Additionally, 
the Veteran was seen for a head injury suffered playing 
basketball in November 1983.  He was seen for a follow up 
approximately a week later.  At neither time did the Veteran 
complain of tinnitus or ringing in his ears, nor did he 
complain of tinnitus on his March 1982 or December 1983 
audiological evaluations in service.  The March 1982 
examination did, however, note that the Veteran had been 
issued earplugs.

The Veteran was given several medical examinations in March 
1987, November 1989 and October 1993 while he served in the 
reserves.  During each of these examinations, the Veteran did 
not complain of tinnitus.  His ears were noted as being 
normal and the Veteran indicated on examination that he did 
not have any ear trouble.

In December 1993, the Veteran underwent a VA audiological 
examination during which he reported intermittent tinnitus in 
his right ear for two and half to three years.  The examiner 
noted that it was "believed to be secondary to noise 
exposure (field artillery)."

In a March 1999 claim, the Veteran indicated at that time 
that he has had ringing in both of his ears since discharge 
from service.  The Veteran submitted a July 1999 medical 
examination from Dr. J.R.D., M.D., which diagnosed the 
Veteran with tinnitus of the right ear.  He stated that he 
was impressed by the degree of the Veteran's headaches and 
"how they may be aggravating" his tinnitus.  

In June 2001 the Veteran submitted two statements from co-
workers.  Neither of these statements addressed the Veteran's 
tinnitus.  The Veteran also submitted statements from his 
supervisor in the National Guard, dated October 2001, and 
from his spouse, dated November 2001.  The supervisor's 
statement indicated that between 1993 and 1995, the Veteran 
complained of ringing in his ears and headaches.  The 
spouse's statement, likewise, indicated that she started 
dating the Veteran in 1996, and that he has been complaining 
of headaches and ringing in his ears since that time.  

In December 2001 the Veteran submitted portions of the Merck 
Manual, definitions of his MOS from two different United 
States Army websites, and a highlighted copy of the VA Rating 
Training Guide on how to rate tinnitus.  The Veteran 
indicated that tinnitus could be due to head injury, 
concussion, or acoustic trauma.

The Veteran submitted private medical records from May 2000 
to February 2001 which did not show any complaints of 
tinnitus, but showed treatment for headaches.

The Veteran underwent a VA audiological examination in August 
2002, during which he reported loud constant ringing in his 
right ear, and intermittent ringing in his left ear.  He 
reported that the ringing had been present since 1984, and he 
related it to exposure to artillery fire during service.  The 
Veteran's hearing on examination was found to be normal and 
the VA examiner opined that there was no audiological 
evidence to support service connection for tinnitus because 
the Veteran's hearing was within normal levels.

The Veteran also underwent a neurological examination in 
September 2002, where the Veteran reported that he was 
unconscious for approximately an hour after hitting his head 
playing basketball.  He stated that he has had headaches 
since that time.  The Veteran did not indicate that he 
suffered from ringing of the ears as a result of this head 
injury during his report, and no tinnitus was noted on the 
examination.  

The Veteran submitted a letter from Dr. J.H.D., M.D. in 
January 2003.  The letter stated that the Veteran suffered 
from chronic headaches as a result of his head injury in 
1982, which was well documented in the service treatment 
records.  He also noted that the Veteran had developed 
chronic tinnitus, and that it was "at least as likely as 
not" that it was "due to repeated exposure to the noise of 
artillery firing."

The VA treatment records from August 2002 to August 2005 that 
are associated with the claims file do not disclose any 
complaint of or treatment for tinnitus.

The Veteran underwent another VA audiological examination in 
March 2004.  During that examination, the Veteran reported 
that he suffered tinnitus in his right ear since 1984, and 
that he suffered tinnitus in his left ear for approximately 
five years (1999).  He stated that his right ear is worse 
than his left, and that he has a hard time sleeping at night 
because it will sometimes wake him up at night.  He related 
his tinnitus to the acoustic trauma he suffered in service 
from cannons and a Howitzer.  The Veteran denied any non-
military occupational or recreational noise exposure.  The 
examiner noted that there was no mention of tinnitus in the 
Veteran's service treatment records, and that hearing in both 
of his ears was normal and showed no evidence of acoustic 
trauma.  He stated that he could not render an opinion on the 
etiology of the Veteran's tinnitus without speculation.

The Veteran underwent another VA audiological examination in 
August 2005.  The VA examiner noted that the service 
treatment records did not mention tinnitus.  She noted that 
the Veteran first claimed tinnitus in his right ear in the 
December 1993 audiogram, and reported it for two and a half 
to three years.  At that time he denied left ear tinnitus.  
The VA examiner noted the 2002 and 2004 audiological 
examinations, the 1999 examination by Dr. J.R.D., and the 
2003 letter from Dr. J.H.D.

During the examination, the Veteran denied noise exposure 
prior to service.  He reported noise exposure in service due 
to artillery fire, and stated his did not wear ear 
protection.  The examiner noted that this was in 
contradiction to the March 1982 audiometric report that 
stated the Veteran had been issued earplugs.  The Veteran 
also stated that he had noise exposure while driving large 
trucks in the Reserves from 1984 to 1987 and in the National 
Guard from 1987 to 1995.  He stated that he did not use ear 
protection at this time either.  The Veteran denied any 
recreational or occupational noise exposure since service.  
He also reported a head injury in 1982 while playing 
basketball.  He further reported right ear tinnitus which 
began in 1984 and intermittent tinnitus in his left ear for 
six years.  The examiner noted that she was at first confused 
by the Veteran's report, which was that tinnitus in both ears 
had been present since 1984 but that he did not notice it 
until six year ago, but then he corrected the report to 
indicate that left ear tinnitus was not present until six 
years ago.

After audiometric testing, the VA examiner stated that after 
review of the claims file and examination, it was her opinion 
that it was not likely that the Veteran's tinnitus was 
related to noise exposure during military service.  She noted 
that Dr. J.R.D.'s 1999 examination results show normal out 
hair cell function of the ears, normal pure tone thresholds, 
and normal acoustic immittance, which do not support 
tinnitus-related to noise exposure.  The examiner further 
noted that the Veteran's first report of tinnitus during the 
December 1993 audiological examination places the Veteran's 
onset of tinnitus well after his active duty.  Finally, the 
examiner observed that the onset of the Veteran's left ear 
tinnitus was reportedly in 1999, but that the examination 
from Dr. J.R.D. in July 1999 only noted right ear tinnitus.  
She opined that regardless, the 1999 date was well after the 
Veteran's active duty and that the left ear tinnitus was 
"not at all likely" to be related to the Veteran's active 
military service.

The Veteran underwent a VA neurological examination in 
September 2005.  During this examination, the Veteran 
reported headaches associated with the 1982 head injury.  He 
notes that when he gets headaches he gets phono- and 
photophobia, nausea, and that he does not have an aura.  He 
did not mention tinnitus during this examination, however.

In September 2006, the Veteran testified in a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran testified that he was a cannon 
crewman during active duty and he would go out into the field 
to do exercises, which would consist of firing artillery.  
The Veteran stated that during these exercises he did not 
wear ear protection and that his ears would ring, but that it 
would eventually go away.  He stated that he began to notice 
that the ringing noise would not go away in 1984, 
particularly in quiet environments.  He also testified that 
he had a head injury during service, while playing 
basketball.  He testified that Dr. J.H.D. stated that his 
tinnitus could be caused by the Veteran's head injury.

VA treatment records from February 2008 to September 2008 
indicate that the Veteran was diagnosed with subjective 
tinnitus in both ears in March 2008 and that he sought 
treatment for tinnitus in May and June 2008.  He was ordered 
a bedside noise generator to aid in allowing him to sleep in 
June 2008.

In a November 2008 audiological examination, the Veteran 
again reported military noise exposure and onset of bilateral 
tinnitus in 1984.  He also reported occupational noise 
exposure post-service due to working with sheet metal with 
hearing protection.  The VA examiner, after examination, 
stated that it was not likely the Veteran's tinnitus was due 
to military noise exposure.

The Veteran submitted articles from the internet in May 2009 
along with a statement in support of his claim.  The articles 
indicated that tinnitus can be caused by a closed head 
injury, traumatic brain injury (TBI), or acoustic trauma.  

The Veteran underwent a VA neurological examination in 
September 2009.  During that examination, the Veteran 
reported that he had a head injury playing basketball in 
1982.  He reported that his tinnitus started in 1990, and 
that it was bilateral but mostly on the right.  He stated he 
was exposed to artillery fire in service and related the 
cause of his tinnitus to that noise exposure in service.  The 
VA examiner noted that he reviewed both prior neurological 
examinations as well as both of Drs. J.H.D. and J.R.D.'s 
letters.  After review of the claims file and examination of 
the Veteran, the VA examiner concluded that the Veteran's 
tinnitus is not related to his post-traumatic headaches.  The 
examiner noted that the Veteran has not associated tinnitus 
as a symptom in either of the prior neurological 
examinations.  He opined that while the Veteran's headaches 
make him more aware that he has tinnitus, his tinnitus is not 
aggravated by his service-connected headaches.

Upon review of the record, the Board finds that service 
connection is not warranted for tinnitus.  The Board concedes 
that the Veteran was exposed to noise in service and that he 
suffered a head injury in service.  However, the weight of 
the evidence is against a finding that his current tinnitus 
is related his active service. 

As noted above, the Veteran's service treatment records do 
not reflect complaints of tinnitus at any time.  The first 
mention of tinnitus was during the December 1993  
audiological examination, wherein he reported that he had 
tinnitus in the right ear for the prior 2 1/2 to 3 years.  Such 
statement is inconsistent with the Veteran's current 
contentions of experiencing tinnitus since 1984.  Moreover, 
the Veteran has variously reported the onset of bilateral 
tinnitus in 1984, yet the first recorded complaint of right 
ear tinnitus was in 1993, and has also reported that left ear 
tinnitus did not begin until 1999.  In addition, while he 
reported he did not use ear plugs in service, his service 
treatment records reflect that he was, in fact, issued some.  
The Board finds the report to the VA examiner in 1993 as to 
the onset date to be more probative and credible than the 
current contentions of tinnitus since 1984, as they were made 
more contemporaneous to service, and it was not until after 
the denial of his initial claim that he reported an onset 
date in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence 
and conflicting statements of the veteran in weighing 
credibility).  

While Dr. J.H.D. related the Veteran's tinnitus to artillery 
fire in service, the opinion does not address the discrepancy 
in dates of onset, nor does it account for the years between 
discharge and first complaint.  Moreover, Dr. J.H.D.'s 
opinion appears to be premised on the history provided by the 
Veteran, namely that his tinnitus had onset during military 
service, which the Board has discounted as unreliable.  See 
Swann v. Brown, 5 Vet. App. 229 (1993) (doctor opinions based 
entirely on history provided by a claimant can be no better 
than facts alleged by the appellant); see also Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (providing that 
reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).

Additionally, the Board finds that the December 1993 
audiological examiner's statement that the Veteran's tinnitus 
was "believed to be" due to noise exposure in field 
artillery was not based upon claims file review, is 
speculative, and appears based on the Veteran's reported 
history.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992) (doctor's letter stating probability in terms of "may 
or may not" was speculative).  Thus, the Board assigns 
little, if any, probative value to this statement.

Conversely, the opinion from the August 2005 VA examiner was 
provided following claims file review and examination of the 
Veteran.  The examiner noted the normal objective testing in 
the medical evidence, including the private medical evidence, 
and explained that such objective findings do not support a 
conclusion that the Veteran's tinnitus was related to noise 
exposure.  The examiner provided an adequate rationale and 
supported it with reference to clinical findings in the 
record.  The Board finds such opinion is entitled to great 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from its reasoning); see also Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

While the Veteran believes his tinnitus is due to artillery 
noise exposure during service, the Veteran has not 
demonstrated that he has specialized medical knowledge, 
training or skill that qualifies him to render a competent 
medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue).  As such, his belief does not constitute 
competent medical evidence. 

The Veteran has alternatively argued that his tinnitus is due 
to the head injury in service during a basketball game.  The 
Board notes that he was treated for a head injury in service. 
However, contemporaneous medical reports from that time do 
not show any complaint of tinnitus associated with the 
Veteran's head injury.  See Buchanan, supra.  In fact, the 
first time the Veteran had any complaint of tinnitus was in 
1993, where he stated that he had tinnitus since 1990 - 
nearly 10 years after the initial head injury in service.  
Further, during the 2002 and 2005 VA neurological 
examinations, the Veteran never mentions tinnitus as a 
symptom of his headaches or head injury.  

Furthermore, the Veteran asserts in his hearing that Dr. 
J.H.D. told him that his head injury "could have" caused 
his tinnitus.  However, Dr. J.H.D.'s 2003 letter does not 
actually relate the Veteran's tinnitus to a head injury, 
despite discussing the fact that the Veteran suffered a head 
injury in service.  Further, while the Veteran has submitted 
medical literature that states tinnitus can be associated 
with closed head injuries and TBI, the Board finds no 
probative value can be assigned to these articles because 
they do not show a specific link between the Veteran's 
tinnitus and his service.  

Additionally, Dr. J.R.D.'s 1999 letter stated that he was 
impressed with the degree of the Veteran's headaches.  He 
goes on to state that his headaches "may be" aggravating 
the Veteran's tinnitus.  Such opinion is merely speculative, 
and is entitled to little probative weight.  Tirpak, supra.

Conversely, the 2009 VA neurological examiner's opinion noted 
the existence of the head injury during service as well as 
the two prior neurological examinations and both private 
doctors' letters.  Following review of the claims file and 
examination of the Veteran, he stated that while the 
headaches may make the Veteran more aware of his tinnitus, 
the headaches were not causing or aggravating his tinnitus.  
In rendering his opinion he noted the delayed onset of 
tinnitus in 1990 and that tinnitus has never been a symptom 
that the Veteran complained of when he was seeking treatment 
for his head injury.  His opinion was based upon a review of 
the claims file and included an adequate rationale for the 
conclusion which is supported by the clinical record.  As 
such, this opinion is entitled to great probative weight.  

While the Veteran contends his tinnitus may be a symptom of 
his head injury or is aggravated by his service-connected 
headaches, as noted above, his lay opinion is not competent 
medical evidence.  See Jandreau, supra.

The preponderance of the competent medical evidence fails to 
link the Veteran's tinnitus to his head injury in service, or 
his service-connected headaches.  Thus, service connection on 
a direct basis as due to the head injury or on as secondary 
to service-connected headaches is not warranted.  See 38 
C.F.R. §§ 3.303, 3.310.

In summary, there is no credible evidence of tinnitus in 
service, and the preponderance of the competent medical 
evidence fails to link the Veteran's tinnitus to service or a 
service-connected disability.  Thus, the claim for service 
connection is denied.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for tinnitus is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


